Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2021 has been entered.
Allowable Subject Matter
2.	This office action is a response to RCE filed on 08/09/2021 and amendments submitted on 07/07/2021. 
3.	Claims 1-17 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance:
5.	KURAMITSU et al. (US 20190260324 A1) and Welchko (US 20060164028 A1) are the closest prior art disclosed.
However, regarding Claims 1 and 12, the prior arts disclosed above do not teach or fairly suggest alone or in combination “a control unit which is configured to calculate a motor voltage vector including a corresponding excitation voltage command and a torque voltage command in response to an output request for the motor and changes a first inverter voltage vector and a second inverter voltage vector (or plurality of inverters) while maintaining the motor voltage vector obtained to allow distribution of the motor voltage vector at any distribution ratio of the first inverter voltage vector to the second inverter voltage vector, and the control unit is configured to, according to a state of charge of the first power supply and a state of charge of the second power supply (or plurality of power supplies), increase the distribution ratio of the first inverter voltage vector during a powering mode so that an output of the first power supply is reduced when the state of charge of the first 
Conclusion
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837